Citation Nr: 0601332	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  03-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
scar on the medial aspect of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1963 to June 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied a 
compensable evaluation for a scar at the left knee.  In 
February 2005, the Board decided another issue unrelated to 
this appeal, and remanded the issue in this appeal for 
additional evidentiary development and VCAA compliance.  All 
development requested in the remand and VCAA notice to the 
veteran was completed.  In its most recent submission of 
written argument in October 2005, the representative 
indicated that the RO had complied with the Board's remand 
directives.  The Board finds that the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  During service in February 1965, the veteran was cut 
behind the left knee with a piece of glass; he was treated 
for this laceration, and it resulted in a nondisfiguring, 
nontender small scar prior to the veteran's separation from 
service, and at all times thereafter.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
scar on the medial aspect of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1991), Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist them in obtaining such evidence.

Because the veteran had not received formal VCAA notice on 
the issue now on appeal, the Board remanded this claim for 
VCAA compliance in February 2005.  The veteran was provided 
formal notice in April 2005 which informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran has also been informed that the 
essential evidence necessary to substantiate his claim would 
be evidence showing that his residual scar was tender or 
painful or otherwise disabling in the initial rating decision 
of July 1997, and statements of the case issued in October 
1997 and May 2005.  All known available evidence has been 
collected for review.  There are service medical records 
documenting the acute injury during service, and a report of 
VA examination of the scar on file which is adequate for 
rating purposes.  The Board finds that VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

During the pendency of the veteran's claim, VA's regulations 
dealing with rating skin disabilities and scars at 38 C.F.R. 
§ 4.118, was amended.

Under the criteria in effect prior to August 2002, a 
10 percent evaluation was warranted for any superficial scar 
which was poorly nourished with repeated ulceration (DC 
7803), and scars which were superficial, tender and painful 
on objective demonstration (DC 7804).  DC 7805 provided that 
other scars could be rated on the limitation of function of 
any part affected.  

After August 2002, the revised Schedule for Rating 
Disabilities of the skin provided that scars other than of 
the head, face or neck that were superficial and did not 
cause limited motion nonetheless warranted a 10 percent 
evaluation if they involved an area of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent evaluation is also warranted for scars which are 
superficial and unstable, or which were painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Again, other scars would be rated based upon the limitation 
of function of any part affected by scarring.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Analysis:  The service medical records clearly indicate that 
in February 1965, while the veteran was walking down a 
street, a person walking behind him dropped a bottle and 
glass struck the veteran behind his left knee.  It appears 
that a sliver or piece of glass was removed and the wound 
treated.  Several days later, the dressing was changed and 
the injury looked good with no sign of infection.  Several 
days later, a dressing change appeared to reveal a slight 
infection and this was again treated.  There is no indication 
in any of the remainder of the veteran's service medical 
records that this minor injury required any additional 
treatment, or that the veteran ever claimed any disabling 
residuals including a tender or painful scar.  In the June 
1966 physical examination for separation from service, there 
were no complaints, findings or diagnosis of any residual 
attributable to the laceration wound behind the veteran's 
left knee.  

The veteran made no claim for a residual scar at service 
separation or for years thereafter.  When the veteran did 
file his first claim for VA disability compensation in June 
1983, he did not raise the issue of the left knee scar.  A VA 
examination conducted in July 1983 pursuant to the veteran's 
initial claim failed to result in any complaint by the 
veteran or finding or history of treatment or diagnosis of a 
residual scar behind the left knee.  

A July 1994 VA examination report noted a "nontender scar 
medial aspect LT popliteal space."  In an August 1994 rating 
decision, the RO granted service connection for the scar 
behind the left knee, and assigned a noncompensable 
evaluation as it was shown to be entirely asymptomatic.  The 
veteran was notified and did not appeal.

He requested an increased evaluation in June 1997.  In 
support of this claim, the veteran submitted the report of a 
private hospitalization from December 1996 documenting that 
he underwent a left knee arthroscopy and partial medial 
meniscectomy.  There is nothing in this report of surgery 
which in any way relates the veteran's superficial scar from 
1965 to be in any way causally related to the requirement 
that he undergo a left knee arthroscopy with partial medial 
meniscectomy some 30 years later in December 1996.  The 
operative report notes that certain synovial material and 
other organic loose bodies were cleaned from the veteran's 
left knee joint, but there is no report of glass particles or 
any other discussion plausibly relating the need for the 
veteran's 1996 knee surgery to the incident of the 
superficial laceration 30 years earlier in 1965.  

A clear preponderance of the evidence on file is against the 
veteran's claim for an increased evaluation for a small scar 
behind his left knee.  The service medical records show that 
this was an acute minor injury which was treated during 
service and which resolved without any identifiable residual 
before the veteran was separated from service.  

Both before and after the schedular criteria for evaluating 
scars was changed in 2002, a 10 percent evaluation is 
warranted for scars which are shown to be unstable or tender 
and painful on objective demonstration, or which somehow 
otherwise disable the parts of the body that such scars might 
affect.  There is a complete absence of any competent or 
objective medical evidence on file which shows that this scar 
is tender or painful or ulcerative or that it loses its 
covering repeatedly, or that it adversely affects the 
veteran's left knee.  In the absence of any competent 
evidence demonstrating that the residual scar is in any way 
disabling, a compensable evaluation may not be assigned for 
that scar.  


ORDER

Entitlement to an increased (compensable) evaluation for a 
scar on the medial aspect of the left knee is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


